Case 1:16-cv-00763-TWP-DML Document 127 Filed 09/03/19 Page 1 of 2 PageID #: 2033



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  PLANNED PARENTHOOD OF                    )
  INDIANA AND KENTUCKY, INC.,              )
  et al.,                                  )
                                           )
                Plaintiffs,                )
                                           )
                       v.                  )      Case No. 1:16-cv-00763-TWP-DML
                                           )
  COMMISSIONER, INDIANA STATE              )
  DEPARTMENT OF HEALTH, et al.,            )
                                           )
                Defendants.                )

                FINAL JUDGMENT PURSUANT TO FED. R. CIV. PRO. 58

         The Court having entered Final Judgment in this matter on October 11, 2017 (Dkt.

  97), and having vacated a portion of the Final Judgment pursuant to the direction of the

  United States Supreme Court, enters Final Judgment in this cause as follows:

         Judgment is entered in favor of Plaintiffs Planned Parenthood of Indiana and

  Kentucky, Inc. and Carol Dellinger, M.D., against Defendants in their official capacities

  as to their claims concerning the following provisions of House Enrolled Act 1337:

        The anti-discrimination provisions, Indiana Code §§ 16-34-4-4, 16-34-4-5, 16-34-4-

         6, 16-34-4-7, 16-34-4-8;

        The information dissemination provision, Indiana Code § 16-34-2-1.1(a)(1)(K); and
Case 1:16-cv-00763-TWP-DML Document 127 Filed 09/03/19 Page 2 of 2 PageID #: 2034



        Accordingly, it is DECLARED that the above provisions of the House Enrolled

  Act 1337 violate the United States Constitution, and the State of Indiana, its agents and

  agencies, and all political subdivisions thereof are ENJOINED from enforcing them; and

        Judgment is entered in favor of defendants on plaintiffs’ claims that all the fetal

  tissue disposition provisions in House Enrolled Act 1337, including Indiana Code §§ 16-

  21-11-6, 16-34-3-4(a), 16-41-16-1, 16-41-16-4(d), 16-41-16-5, and 16-41-16-7.6 are

  unconstitutional as applied to pre-viability abortions and miscarriages.

        Judgment is entered accordingly, and this action is TERMINATED.


         Date: 9/3/2019


                                                     ________________________
                                                     Hon. Tanya Walton Pratt, Judge
         Laura A. Briggs, Clerk
                                                     United States District Court
                                                     Southern District of Indiana
         BY: __________________________________
                Deputy Clerk, U. S. District Court




  To:   All ECF-registered counsel of record
